Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 04, 2021 has been entered.

Status of Claims
This office action for the 16/617446 application is in response to the communications filed March 04, 2021.
Claims 1 and 25 were amended March 04, 2021. 
Claims 1-11 and 25 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receive one or more current values associated with at least one first health metric endpoint or source, perform a calculation using one or more current values to determine a first value of the at least one first health metric endpoint or source, select a first display that represents the value of the at least one first health metric endpoint or source from a plurality of predefined displays, where each of the plurality of predefined displays represents a different value of health metrics, and present the first display, authenticating a user of the first input device, perform a second calculation using the one or more current values to determine a second value of the at least one second health metric endpoint or source, select a second display that represents the second value of the at least one second health metric endpoint or source from the plurality of predefined displays, where each of the plurality of predefined displays represents a different value of health metrics, and present the second display, authenticating a user of the second input device, and perform, in response to a request from the other apparatus, a bi-directional verification procedure that authenticates the other apparatus via the set of connectors. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“a set of connectors for connecting with at least one other apparatus” and “display the first value of the at least one first health metric endpoint or source or the second value of the at least one second health metric 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a first health metric data receiver configured to”, “a first microcontroller configured to”, “a first human interface configured to”, “a first input device for”, “a second health metric data receiver configured to”, “a second micro controller configured to”, “a second human interface configured to”, “a second input device for”, and “wherein the first micro controller is further configured to”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“a set of connectors for connecting with at least one other apparatus” and “display the first value of the at least one first health metric endpoint or source or the second value of the at least one second health metric 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
The apparatus of claim 1. 
“wherein the at least one first health metric endpoint or source includes a private key that is used to generate a public key and a public address for the at least one first health metric endpoint or source” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the at least one first health metric endpoint or source is one or more of a healthcare provider, a central server, a wearable device, a medical device, a health data application, or a health services application” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the at least one first health metric endpoint or source is one or more of a healthcare provider, a central server, a wearable device, a medical device, a health data application, or a health services application”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“determine a health metric type for the at least one first health metric endpoint or source and aggregate the one or more current values based at least on the health metric type to determine the value of the at least one first health metric 
 “wherein the first microcontroller is further configured to:” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the first microcontroller is further configured to:”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
select the first display from the plurality of predefined displays when the value of the at least one first health metric endpoint or source is within a range of values associated with the first display” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
 “wherein the first human interface is configured to” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the first human interface is configured to”. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional 
“perform a revised calculation of the one or more current values after a predetermined period of time” and “select the first display using the revised calculation of the value” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the first microcontroller is further configured to”, “the first human interface is further configured to”, and “wherein the apparatus further includes a memory storage unit configured to store historical values of the at least one first health metric endpoint or source to create a hash of the historical values” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“wherein the apparatus further includes a memory storage unit configured to store historical values of the at least one first health metric endpoint or source to create a hash of the historical values” which corresponds to mere data gathering and/or output.
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“wherein the apparatus further includes a memory storage unit configured to store historical values of the at least one first health metric endpoint or source to create a hash of the historical values” which corresponds to storing and retrieving information in memory.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit 
As per claim 6, 
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein the first display includes one or more of glowing, flashing, pulsing, changing color, vibrating, color changing intensity, fading in, fading out, changing brightness, changing hues, electronic ink, electronic paper, haptic feedback, or aural representation” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the first display includes one or more of glowing, flashing, pulsing, changing color, vibrating, color changing intensity, fading in, fading out, changing brightness, changing hues, electronic ink, electronic paper, haptic feedback, or aural representation”. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication 
As per claim 7,
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein the value of the at least one first health metric is one or more of a disease test result, health condition test result, DNA test result, blood type test result, blood pressure reading VO2 max reading, blood sugar index reading, body mass index reading, or resting heart rate reading” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“further comprising a memory storage unit configured to securely store the at least one first health metric endpoint or source” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“further comprising a memory storage unit configured to securely store the at least one first health metric endpoint or source” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“further comprising a memory storage unit configured to securely store the at least one first health metric endpoint or source” which corresponds to storing and retrieving information in memory.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein the at least one first health metric endpoint or source is stored in a health data application or health services application, medical device, or an account remote from the apparatus” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“wherein the at least one first health metric endpoint or source is stored in a health data application or health services application, medical device, or an account remote from the apparatus” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐
“wherein the at least one first health metric endpoint or source is stored in a health data application or health services application, medical device, or an account remote from the apparatus” which corresponds to storing and retrieving information in memory.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“verify a source of health metric address associated with the at least one first health metric endpoint or source using a public key associated with the health metric address and update the one or more current values associated with the at least one first health metric endpoint or source when the source of the health metric address is verified” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the first health metric data receiver is further configured to:”
“wherein the first health metric data receiver is further configured to:” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the first health metric data receiver is further configured to:”. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“associate the externally inaccessible private key with a public key or public address for the at least one first health metric endpoint or source” further 
“a memory storage unit configured to securely store an externally inaccessible private key in the apparatus for the at least one first health metric endpoint or source” and “an encryption and key manager configured to” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“wherein the apparatus further includes a memory storage unit configured to store historical values of the at least one first health metric endpoint or source to create a hash of the historical values” which corresponds to mere data gathering and/or output.
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “an encryption and key manager configured to” 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“wherein the apparatus further includes a memory storage unit configured to store historical values of the at least one first health metric endpoint or source to create a hash of the historical values” which corresponds to storing and retrieving information in memory.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 25, 
Claim 25 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 25 merely further defines the abstract idea and/or introduces additional 
“wherein, when the at least one other apparatus is authenticated via the set of connectors, the first microcontroller is further configured to transmit the first value of the at least one first health metric endpoint or source to the other apparatus.” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“wherein, when the at least one other apparatus is authenticated via the set of connectors, the first microcontroller is further configured to transmit the first value of the at least one first health metric endpoint or source to the other apparatus.” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“wherein, when the at least one other apparatus is authenticated via the set of connectors, the first microcontroller is further configured to transmit the first value of the at least one first health metric endpoint or source to the other apparatus.” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 25 are rejected under 35 USC 103 as being unpatentable over Ash et al. (US 2014/0222446; herein referred to as Ash) in view of Tran (US 2018/0001184) in further view of Fraser et al. (US 2004/0003247; herein referred to as Fraser). 
As per claim 1, 
Ash teaches a first health metric data receiver configured to receive one or more current values associated with at least one first health metric endpoint or source. (Paragraph [0066] of Ash
Ash further teaches a first microcontroller configured to perform a calculation using one or more current values associated with at least one first health metric endpoint or source. (Paragraphs [0029] and [0051] of Ash. The teaching describes a processor (microcontroller) that determines if the information related to the health metric (calculation using the current values) has reached a predefined level of criticality to determine a criticality level for the patient’s health metric (a value of the health metric source))
Ash further teaches a first human interface configured to select a first display that represents the value of the at least one first health metric endpoint or source from a plurality of predefined displays, where each of the plurality of predefined displays represents a different value of health metrics, and present the first display. (Paragraph [0064] and Figure 3 of Ash. The teaching describes an alert status dash board 310 (human interface) which includes alert status areas 330, 332, 334, 336, 338 (a plurality of predefined displays), where the alert status area 332 may include an exclamation point icon 333 that indicates a critical blood sugar reading (select a display that represents the value of the health metric source. The teaching further describes that alert status areas 330, 332, 332, 336, 338 (each predefined display) include a question mark 331, star icon 335, reverse arrow icon 337, etc. (a different value of health metrics), where alert status area 332 includes the exclamation point icon 333 (present the display))
Ash further teaches a set of connectors for connecting with at least one other apparatus. (Paragraph [0023] and Figure 1 of Ash
Ash further teaches the at least one other apparatus comprising: 
A second health metric data receiver configured to receive one or more current values associated with at least one second health metric endpoint or source. (Paragraph [0066] of Ash. The teaching describes a health metric monitoring area 420 (data receiver) may select health metrics 422 (current values) to customize health metric information and alerts for a patient (health metric source))
A second microcontroller configured to perform a second calculation using the one or more current values to determine a second value of the at least one second health metric endpoint or source. (Paragraphs [0029] and [0051] of Ash. The teaching describes a processor (microcontroller) that determines if the information related to the health metric (calculation using the current values) has reached a predefined level of criticality to determine a criticality level for the patient’s health metric (a value of the health metric source))
A second human interface configured to select a second display that represents the second value of the at least one second health metric endpoint or source from the plurality of predefined displays, where each of the plurality of predefined displays represents a different value of health metrics, and present the second display. (Paragraph [0064] and Figure 3 of Ash. The teaching describes an alert status dash board 310 (human interface) which includes alert status areas 330, 332, 334, 336, 338 (a plurality of predefined displays), where the alert status area 332 may include an exclamation point icon 333 that indicates a critical blood sugar reading (select a display that represents the value of the health metric source. The teaching further describes that alert status areas 330, 332, 332, 336, 338 (each predefined display) include a question mark 331, star icon 335, 
Ash does not explicitly disclose an attaching part to attach the apparatus to a wearer or an input device for authenticating the wearer for the apparatus or the second apparatus. 
However Tran teaches an attaching part to attach the apparatus to a wearer. (Paragraph [0514] of Tran. The teaching describes that the system can receive data from electronic medical records and activity data from patient watches and wearable devices (to attach the apparatus to a wearer)
Tran further teaches an input device for authenticating the wearer for the apparatus. (Paragraphs [0307] and [0555] of Tran. The teaching describes allowing remotely located users to authenticate their identity (authenticating the wearer) using a password-protected device (input device))
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Ash, the authentication teachings of Tran. Paragraph [0377] of Tran teaches that adding security features such as the ones disclosed in it specification are advantageous for remote devices to use to improve security and authentication with the remote devices. One of ordinary skill in the art would have added to the teaching of Ash, the teaching of Tran based on this incentive without yielding unexpected results. 
The combined teaching of Ash and Tran would then teach an attaching part to attach the apparatus to a wearer and an input device for authenticating the wearer for the apparatus and the second apparatus. (Paragraph [0023] and Figure 1 of Ash. The teaching describes a control server 102 which operates in a computer network 106 using logical connections to one or more remote computers 108 (connectors for connecting with another apparatus). These remote computers 108 establish an apparatus and at least second apparatus which are connected through the network and are capable of Paragraph [0514] of Tran. The teaching describes that the system can receive data from electronic medical records and activity data from patient watches and wearable devices (to attach the apparatus to a wearer. Paragraphs [0307] and [0555] of Tran. The teaching describes allowing remotely located users to authenticate their identity (authenticating the wearer) using a password-protected device (input device))
The combined teaching of Ash and Tran further teaches wherein, when the at least one apparatus is authenticated via the set of connectors, the user of the first input device shares the first value of the at least one first health metric endpoint source with the user of the second input device via the first human interface or the second human interface. (Paragraphs [0041] and [0042] of Ash. The teaching describes a secure means of transmitting user information from one device to another. Paragraphs [0307] and [0555] of Tran. The teaching describes allowing remotely located users to authenticate their identity (authenticating the wearer) using a password-protected device (input device))
The combined teaching of Ash and Tran does not explicitly teach wherein the first micro controller is further configured to perform, in response to a request from the other apparatus, a bi-directional verification procedure that authenticates the other apparatus via the set of connectors and display the first value of the at least one first health metric endpoint or source in response to the bi-directional verification procedure. 
However Fraser teaches an authentication process that uses bi-directional verification to authorize data sharing between two devices and to display this information to either device. (Paragraphs [0046]-[0049] of Fraser. The teaching describes “an exemplary SCS 6 that provides peer-wise authentication and establishment of secure communications in accordance with the invention. SCS 6 provides secure communications for securely transferring files between SCS 6 and another SCS via encrypted channels”, “Authentication manager 22 is responsible for carrying out the bi-
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the data transmission of medical information of the combined teaching of Ash and Tran to incorporate the secure data transmission teaching of Fraser. Paragraph [0006] of Fraser teaches that conventional methods of providing secure communications rely on a central server to ensure the encrypted communications and that the disclosed invention improved upon this system by providing direct communications without the need for the central system. One of ordinary skill in the art would have modified the combined teaching of Ash and Tran based on this incentive without yielding unexpected results. 
As per claim 2, 
The combined teaching of Ash, Tran and Fraser teaches the limitations of claim 1. 
Ash further teaches wherein the at least one first health metric endpoint or source is one or more of a healthcare provider, a central server, a wearable device, a medical device, a health data application, or a health services application. (Paragraph [0042] of Ash. The teaching describes receiving the monitoring information from the patient (health 
Tran further teaches wherein the at least one first health metric endpoint or source includes a private key that is used to generate a public key and a public address for the at least one first health metric endpoint or source. (Paragraphs [0361], [0363], [0381] and [0388] of Tran. The teaching describes that a private key is used to sign an element in the clock chain representing the public key and address linked to the public key (address of the health metric source) associated with genomic equipment storing patient data on a block chain (health metric source).)
As per claim 3, 
The combined teaching of Ash, Tran and Fraser teaches the limitations of claim 1.
Ash further teaches determine a health metric type for the at least one first health metric endpoint or source. (Paragraphs [0004], [0016] and [0029] of Ash. The teaching describes remotely monitoring the health metrics of the patient by functions carrier out by the processor (microcontroller) including a type of health metric to be monitored by the healthcare provider for the patient (health metric source).)
Ash further teaches aggregate to the one or more current values based at least on the health metric type to determine the value of the at least one first health metric endpoint or source. (Paragraphs [0016], [0035] and [0036] of Ash. The teaching describes summarizing (aggregate) information including the measured health metric values (current values) for the type of health metric to be monitored to determine the level of criticality (value of the health metric source).)
As per claim 4, 
The combined teaching of Ash, Tran and Fraser teaches the limitations of claim 1.
Ash further teaches wherein the first human interface is configured to select the first display from the plurality of predefined displays when the value of the at least one first health metric endpoint or source is within a range of values associated with the first display. (Paragraphs [0045] and [0064], and Figure 3 of Ash. The teaching describes that alerts status dash board 310 includes alert status areas 330, 332, 334, 336, 338, where the alert status area 332 may include an exclamation point icon 333 that indicates a critical blood sugar reading (selecting the display) based on critical high ranges above 300 mg/dL and critical low levels below 60 mg/dL (value of the health metric source is within a range of values associated with the display.)
As per claim 5, 
The combined teaching of Ash, Tran and Fraser teaches the limitations of claim 1.
Ash further teaches wherein the first microcontroller is further configured to perform a revised calculation of the one or more current values after a predetermined period of time. (Paragraphs [0029], [0043] and [0056] of Ash. The teaching describes that function carried out by the processor (microcontroller) include enabling the provider to specify a time in which to reach a goal value by monitoring the health metric for a specified period of time, such as one week (revised calculation of the current values after a predetermined period of time))
Ash further teaches the first human interface is further configured to select the first display using the revised calculation of the value. (Paragraph [0072] and Figure 6 of Ash. The teaching describes that display 600 (interface) shows the health metric measured between dates 5/15 and 5/21 (using the revised calculation of the value))
The combined teaching of Ash and Tran further teaches wherein the apparatus further includes a memory storage unit configured to store historical values of the at least one first health metric endpoint or source using an authenticated private key associated with Paragraphs [0027], [0032] and [0053] of Ash and paragraphs [0388] and [0396] of Tran. The teaching of Ash describes that data store 204 (memory storage unit) stores information concerning the health metrics monitored for the particular time frame (to store historical values of the health metric source). The teaching of Tran teaches that mapping is performed by an owner of a private key using digital signatures (authenticated private key associated with the health metric source) to hash each element in the block chain (to create a hash) including a patient’s historic data (values))
As per claim 6, 
The combined teaching of Ash, Tran and Fraser teaches the limitations of claim 1.
Ash further teaches wherein the first display includes one or more of glowing, flashing, pulsing, changing color, vibrating, color changing in intensity, fading in, fading out, changing brightness, changing hues, electronic ink, electronic paper, haptic feedback, or an aural representation. (Paragraphs [0053], [0073] and [0074] of Ash. The teaching describes that the display represents values monitored with a circle that may be color-coded green or color-coded red (changing color), updated in real-time as the updated information becomes available according to a particular time frame.)
As per claim 7, 
The combined teaching of Ash, Tran and Fraser teaches the limitations of claim 1.
Ash further teaches wherein the value of the at least one first health metric is one or more of a disease test result, health condition test result, DNA test result, blood type test result, blood pressure reading , V02 mas reading, blood sugar index reading, body mass index reading, or resting heart rate reading.(Paragraph [0033] of Ash
As per claim 8, 
The combined teaching of Ash, Tran and Fraser teaches the limitations of claim 1.
Ash further teaches a memory storage unit configured to securely store the at least one first health metric endpoint or source. (Paragraphs [0027], [0032], [0036] and [0047] of Ash. The teaching describes that the data store 204 (memory storage unit) stores information including the patient profile with data transmitted securely (to securely store the health metric source))
As per claim 9, 
The combined teaching of Ash, Tran and Fraser teaches the limitations of claim 1.
Ash further teaches wherein the at least one first health metric endpoint or source is stored in a health data application or health services application, medical device, or an account remote from the apparatus. (Paragraph [0036] and Figure 2 of Ash. The teaching describes that the patient profile (health metric source) may be stored in the data store 204 by the remote patient monitoring system (a health data application))
As per claim 10, 
The combined teaching of Ash, Tran and Fraser teaches the limitations of claim 1.
Tran further teaches verify a source of a health metric address associated with the at least one first health metric endpoint or source using a public key associated with the health metric address. (Paragraphs [0361], [0363], [0381] and [0384] of Tran. The teaching describes that an address is used for identification in a secured transaction for storing patient data on a blockchain used to verify the secured transactions (verifying a source of a health metric address))
Tran further teaches update the one or more current values associated with the at least one first health metric endpoint or source when the source of the health metric address is verified. (Paragraph [0384] of Tran. The teaching describes recording the new 
As per claim 11, 
The combined teaching of Ash, Tran and Fraser teaches the limitations of claim 1.
Tran further teaches a memory storage unit configured to securely store an externally inaccessible private key in the apparatus for the at least one first health metric endpoint or source. (Paragraphs [0381], [0384], [0388] and [0391] of Tran. The teaching describes a transaction register that records data items in a block (memory storage unit in the apparatus) may be used to sign an element in the block chain with the private key for proving data ownership without revealing actual data by publicly revealing the digest (an externally inaccessible private key)) 
Tran further teaches an encryption and key manager configured to associate the externally inaccessible private key with a public key or public address for the at least one first health metric endpoint or source. (Paragraphs [0381], [0384] and [0388] of Tran. The teaching describes mapping protocol (encryption and key manager) for the owner of the private key to use a digital signature to sign an element corresponding to a public key represented by an address in the blockchain (associate with the public key for the health metric source))
As per claim 25, 
The combined teaching of Ash, Tran and Fraser teaches the limitations of claim 1. 
Fraser further teaches wherein, when the at least one other apparatus is authenticated via the set of connectors, the first micro controller is configured to transmit the first value of the at least one first health metric endpoint or source to the other apparatus. (Paragraphs [0046]-[0049] of Fraser. The teaching describes “an exemplary SCS 6 

Response to Arguments
Applicant's arguments filed March 04, 2021 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 112 are persuasive. The rejection is hereby withdrawn. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive. 
The applicant argues that the pending claims do not refer to any behavior of a human or any personal behavior, citing that the pending claims recite components of an apparatus and associated configurations. The examiner respectfully disagrees. While the claims do recite structural elements for an apparatus, these elements are considered additional to what functions are being implemented on the system. The system is collecting health 
The applicant further argues that the examiner’s interpretation of “managing personal behavior” to include any use of an apparatus by a human is unreasonably broad. The examiner respectfully disagrees. Nowhere has the examiner asserted that “any use of an apparatus by a human” is ineligible. Rather the examiner argues that the steps that are implemented on the apparatus that the user may use are directed towards organizing personal behavior, while having additional elements that are considered in Step 2A Prong 2. 
The applicant further argues that the pending claims recite technical features that provide a practical application of the abstract idea. The applicant refers to the background of the as-filed specification to show that the claimed subject matter solves the technical problem of how to verify health information about an individual that cannot be gained by observation. The examiner respectfully disagrees. The mere recitation of technical features in such a way that they generally link the abstract idea to a technological field does not successfully integrate the abstract idea into a practical application, see MPEP 2106.05(h). Further, verifying health information about an individual that cannot be gained by observation is not a technical problem. The applicant has failed to illustrate what deficiencies in the existing technology is preventing this health information from being verified. When technology is used to ascertain this information, there is no indication from the pending claims or the as-filed specification that there is a technological problem to solve with the claimed invention. Rather, the claims seem to merely use existing technology to achieve the claimed steps. 
The applicant further argues that the pending claims recite elements that cannot be construed as generic computer components or considered as well-known, routine and conventional. Specifically, the applicant cites “a first human interface configured to select a first display that represents the value of the at least one first health metric endpoint or source from a plurality of predefined displays, where each of the plurality of predefined displays represents a different value of health metrics, and present the first display”. The examiner respectfully disagrees. This feature is merely determining what information is going to be displayed, which is organizing the human behavior data, and then displaying data to a user which is well-known, routine and conventional, see MPEP 2106.05(d)(II), e.g. receiving or transmitting data over a network. If there is a specific way that these predefined displays organize data in such a way that the user interface is improved, similar to Example 37 of the 2019 PEG, then this feature could be seen as significantly more. However, the claimed invention has not captured this kind of specific display. Rather it merely leverages features that the courts have already determined as being well-known, routine and conventional.   
Applicant’s prior art arguments are rendered moot in light of the new combination of references used in the current rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626